     Case 19-31210-sgj13 Doc 13 Filed 04/15/19                        Entered 04/15/19 23:20:20              Page 1 of 19
Law Office of Richard D. Kinkade
2121 W Airport Freeway
Suite 400
Irving, TX 75062

Bar Number: 11477350
Phone: (972) 256-4444

                                    IN THE UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF TEXAS
                                                 DALLAS DIVISION
In re: Tanya Lynn Lawrence                        xxx-xx-0671             §          Case No:     19-31210-SGJ
       940 Nokomis Rd.                                                    §
                                                                                     Date:        4/1/2019
       Lancaster, TX 75146-3676                                           §
                                                                          §          Chapter 13
                                                                          §




                                  Debtor(s)




                                                  DEBTOR'S(S') CHAPTER 13 PLAN
                                              (CONTAINING A MOTION FOR VALUATION)

                                                            DISCLOSURES

    This Plan does not contain any Nonstandard Provisions.

    This Plan contains Nonstandard Provisions listed in Section III.
    This Plan does not limit the amount of a secured claim based on a valuation of the Collateral for the claim.

    This Plan does limit the amount of a secured claim based on a valuation of the Collateral for the claim.

This Plan does not avoid a security interest or lien.

Language in italicized type in this Plan shall be as defined in the "General Order 2017-01, Standing Order Concerning Chapter 13
Cases" and as it may be superseded or amended ("General Order"). All provisions of the General Order shall apply to this Plan
as if fully set out herein.




                                                                 Page 1
Plan Payment:    $1,775.00                      Value of Non-exempt property per § 1325(a)(4):        $100.00
Plan Term:     60 months                        Monthly Disposable Income per § 1325(b)(2):         $0.00
Plan Base:    $106,500.00                       Monthly Disposable Income x ACP ("UCP"):          $0.00
Applicable Commitment Period: 36 months
     Case 19-31210-sgj13 Doc 13 Filed 04/15/19                         Entered 04/15/19 23:20:20                Page 2 of 19
Case No:      19-31210-SGJ
Debtor(s):    Tanya Lynn Lawrence




                                                        MOTION FOR VALUATION
Pursuant to Bankruptcy Rule 3012, for purposes of 11 U.S.C. § 506(a) and § 1325(a)(5) and for purposes of determination of the
amounts to be distributed to holders of secured claims who do not accept the Plan, Debtor(s) hereby move(s) the Court to value the
Collateral described in Section I, Part E.(1) and Part F of the Plan at the lesser of the value set forth therein or any value claimed on
the proof of claim. Any objection to valuation shall be filed at least seven (7) days prior to the date of the Trustee's pre-hearing
conference regarding Confirmation or shall be deemed waived.


                                                        SECTION I
                                    DEBTOR'S(S') CHAPTER 13 PLAN - SPECIFIC PROVISIONS
                                                   FORM REVISED 7/1/17
A.   PLAN PAYMENTS:

          Debtor(s) propose(s) to pay to the Trustee the sum of:
             $1,775.00     per month, months    1       to   60    .

          For a total of    $106,500.00     (estimated " Base Amount ").
          First payment is due      5/1/2019        .
          The applicable commitment period ("ACP") is        36   months.
          Monthly Disposable Income ("DI") calculated by Debtor(s) per § 1325(b)(2) is:          $0.00          .
          The Unsecured Creditors' Pool ("UCP"), which is DI x ACP, as estimated by the Debtor(s), shall be no less than:
               $100.00    .
          Debtor's(s') equity in non-exempt property, as estimated by Debtor(s) per § 1325(a)(4), shall be no less than:
              $100.00         .

B. STATUTORY, ADMINISTRATIVE AND DSO CLAIMS:
     1.   CLERK'S FILING FEE: Total filing fees paid through the Plan, if any, are            $0.00           and shall be paid in full
          prior to disbursements to any other creditor.

     2.   STATUTORY TRUSTEE'S PERCENTAGE FEE(S) AND NOTICING FEES: Trustee's Percentage Fee(s) and any
          noticing fees shall be paid first out of each receipt as provided in General Order 2017-01 (as it may be superseded or
          amended) and 28 U.S.C. § 586(e)(1) and (2).

     3.   DOMESTIC SUPPORT OBLIGATIONS: The Debtor is responsible for paying any Post-petition Domestic Support
          Obligation directly to the DSO claimant. Pre-petition Domestic Support Obligations per Schedule "E/F" shall be paid in
          the following monthly payments:


                      DSO CLAIMANTS                           SCHED. AMOUNT            %        TERM (APPROXIMATE)              TREATMENT
                                                                                                 (MONTHS __ TO __)              $__ PER MO.

C. ATTORNEY FEES: To        Law Office of Richard D. Kinkade        , total:                $3,700.00     ;
       $0.00    Pre-petition;   $3,700.00       disbursed by the Trustee.




                                                                  Page 2
     Case 19-31210-sgj13 Doc 13 Filed 04/15/19                       Entered 04/15/19 23:20:20               Page 3 of 19
Case No:     19-31210-SGJ
Debtor(s):   Tanya Lynn Lawrence


D.(1) PRE-PETITION MORTGAGE ARREARAGE:

               MORTGAGEE                          SCHED.              DATE               %       TERM (APPROXIMATE)          TREATMENT
                                                 ARR. AMT        ARR. THROUGH                     (MONTHS __ TO __)
Ocwen Loan Servicing, LLC                          $15,000.00          4/1/19           0.00%        Month(s) 1-59                  Pro-Rata
940 Nokomis Rd.

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY THE TRUSTEE IN A CONDUIT CASE:

                       MORTGAGEE                                  # OF PAYMENTS            CURRENT POST-              FIRST CONDUIT
                                                                 PAID BY TRUSTEE         PETITION MORTGAGE          PAYMENT DUE DATE
                                                                                          PAYMENT AMOUNT                (MM-DD-YY)
Ocwen Loan Servicing, LLC                                              58 month(s)                    $1,250.00                    7/1/19
940 Nokomis Rd.

D.(3) POST-PETITION MORTGAGE ARREARAGE:

               MORTGAGEE                           TOTAL           DUE DATE(S)           %       TERM (APPROXIMATE)          TREATMENT
                                                    AMT.           (MM-DD-YY)                     (MONTHS __ TO __)
Ocwen Loan Servicing, LLC                            $2,500.00      5/1/19-6/1/19       0.00%        Month(s) 1-59                  Pro-Rata
940 Nokomis Rd.

E.(1) SECURED CREDITORS - PAID BY THE TRUSTEE:

A.

                 CREDITOR /                    SCHED. AMT.            VALUE             %        TERM (APPROXIMATE)          TREATMENT
                COLLATERAL                                                                        (MONTHS __ TO __)            Per Mo.

B.
                 CREDITOR /                    SCHED. AMT.            VALUE             %                                    TREATMENT
                COLLATERAL                                                                                                     Pro-rata

Integrity Texas Funding, LP                          $4,265.64         $1,500.00       5.25%                                        Pro-Rata
2005 GMC Yukon XL

To the extent the value amount in E.(1) is less than the scheduled amount in E.(1), the creditor may object. In the event a creditor
objects to the treatment proposed in paragraph E.(1), the Debtor(s) retain(s) the right to surrender the Collateral to the creditor in
satisfaction of the creditor's claim.

E.(2) SECURED 1325(a)(9) CLAIMS PAID BY THE TRUSTEE - NO CRAM DOWN:

A.
                          CREDITOR /                              SCHED. AMT.           %        TERM (APPROXIMATE)          TREATMENT
                         COLLATERAL                                                               (MONTHS __ TO __)            Per Mo.




                                                                 Page 3
     Case 19-31210-sgj13 Doc 13 Filed 04/15/19                       Entered 04/15/19 23:20:20               Page 4 of 19
Case No:     19-31210-SGJ
Debtor(s):   Tanya Lynn Lawrence



B.
                          CREDITOR /                              SCHED. AMT.           %                                    TREATMENT
                         COLLATERAL                                                                                            Pro-rata

The valuation of Collateral set out in E.(1) and the interest rate to be paid on the above scheduled claims in E.(1) and E.(2) will
be finally determined at confirmation. The allowed claim amount will be determined based on a timely filed proof of claim and
the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection to claim.

Absent any objection to the treatment described in E.(1) or E.(2), the creditor(s) listed in E.(1) and E.(2) shall be deemed to have
accepted the Plan per section 1325(a)(5)(A) of the Bankruptcy Code and to have waived its or their rights under section
1325(a)(5)(B) and (C) of the Bankruptcy Code.

F.   SECURED CREDITORS - COLLATERAL TO BE SURRENDERED:

                            CREDITOR /                                 SCHED. AMT.           VALUE                   TREATMENT
                           COLLATERAL

Upon confirmation, pursuant to 11 U.S.C. § 1322(b)(8), the surrender of the Collateral described herein will provide for the
payment of all or part of a claim against the Debtor(s) in the amount of the value given herein.

The valuation of Collateral in F will be finally determined at confirmation. The allowed claim amount will be determined based
on a timely filed proof of claim and the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection
to claim.

The Debtor(s) request(s) that the automatic stay be terminated as to the surrendered Collateral. If there is no objection to the
surrender, the automatic stay shall terminate and the Trustee shall cease disbursements on any secured claim which is
secured by the Surrendered Collateral, without further order of the Court, on the 7th day after the date the Plan is filed. However,
the stay shall not be terminated if the Trustee or affected secured lender files an objection in compliance with paragraph 8 of the
General Order until such objection is resolved.

Nothing in this Plan shall be deemed to abrogate any applicable non-bankruptcy statutory or contractual rights of the Debtor(s).

G. SECURED CREDITORS - PAID DIRECT BY DEBTOR:

                         CREDITOR                                                   COLLATERAL                              SCHED. AMT.

Dallas County                                                 940 Nokomis Rd.                                                    $4,284.87

H. PRIORITY CREDITORS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:

                                CREDITOR                                       SCHED. AMT.      TERM (APPROXIMATE)           TREATMENT
                                                                                                 (MONTHS __ TO __)

I.   SPECIAL CLASS:

                                CREDITOR                                       SCHED. AMT.      TERM (APPROXIMATE)           TREATMENT
                                                                                                 (MONTHS __ TO __)

JUSTIFICATION:



J.   UNSECURED CREDITORS:

                        CREDITOR                              SCHED. AMT.                               COMMENT
Alliance Receivables Management Inc.                                 $601.71
AllianceOne                                                          $690.00
Allstate Insurance                                                   $448.88


                                                                 Page 4
      Case 19-31210-sgj13 Doc 13 Filed 04/15/19     Entered 04/15/19 23:20:20         Page 5 of 19
Case No:     19-31210-SGJ
Debtor(s):   Tanya Lynn Lawrence


American Homes for Rent                           $4,113.00
Baylor All Saints Med Ctr.                          $75.00
Baylor All Saints Med Ctr.                          $65.00
BMI Finance, Inc.                                    $0.00
CACH, LLC                                          $526.96
CCI                                                  $0.00
Center for Diagnostic                              $225.00
Conns Credit Corp.                                   $0.00
Convergent                                           $0.00
Credit Management                                  $564.00
Crescent Bank & Trust                                $0.00
DRS                                                 $65.00
Duo                                                $550.00
ERC                                                $956.00
Geico Co. Mutual                                     $0.00
Humana                                             $251.00
Integrity Texas Funding, LP                       $2,765.64 Unsecured portion of the secured debt (Bifurcated)
Internal Revenue Service                             $0.00
Lancaster Fire Dept.                               $300.00
Liberty One                                       $4,265.00
Lone Star Title Loan                                 $0.00
LVNV Funding, LLC                                  $941.30
Methodist Health System                           $1,329.47
Methodist Health System                            $251.10
Montgomery Ward                                    $364.11
Montgomery Ward                                    $425.35
Nordstrom                                          $400.00
North Texas Cardio                                 $133.00
NTTA                                               $585.83
NTTA                                               $248.49
NTTA                                               $208.79
NTTA                                                $42.80
Professional Account Management, LLC                $46.92
Professional Account Management, LLC                $99.12
Professional Account Management, LLC                $42.80
Professional Account Management, LLC                $46.92
Professional Account Management, LLC                $52.20
Professional Account Management, LLC                $36.56
Radiological Consultants Associations               $31.00
Regions Bank                                         $0.00
Skopos Financial, LLC                                $0.00
Speedy Cash                                        $300.00
Texas Workforce Commission                           $0.00
Thomas Powers                                        $0.00


                                              Page 5
     Case 19-31210-sgj13 Doc 13 Filed 04/15/19                         Entered 04/15/19 23:20:20                 Page 6 of 19
Case No:     19-31210-SGJ
Debtor(s):   Tanya Lynn Lawrence


U.S. Attorney General                                                     $0.00
United States Attorney                                                    $0.00
United States Trustee                                                     $0.00
Wells Fargo Bank, N.A.                                                 $400.00
Zip Cash                                                               $317.71

TOTAL SCHEDULED UNSECURED:                                         $22,765.66

The Debtor's(s') estimated (but not guaranteed) payout to unsecured creditors based on the scheduled amount is ____________.
                                                                                                                     2%

General unsecured claims will not receive any payment until after the order approving the TRCC becomes final.
K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

                    § 365 PARTY                        ASSUME/REJECT          CURE AMOUNT         TERM (APPROXIMATE)            TREATMENT
                                                                                                   (MONTHS __ TO __)

                                                        SECTION II
                                    DEBTOR'S(S') CHAPTER 13 PLAN - GENERAL PROVISIONS
                                                    FORM REVISED 7/1/17
A.   SUBMISSION OF DISPOSABLE INCOME:

Debtor(s) hereby submit(s) future earnings or other future income to the Trustee to pay the Base Amount.

B. ADMINISTRATIVE EXPENSES, DSO CLAIMS & PAYMENT OF TRUSTEE'S STATUTORY PERCENTAGE FEE(S) AND
   NOTICING FEES:

The Statutory Percentage Fees of the Trustee shall be paid in full pursuant to 11 U.S.C. §§ 105(a), 1326(b)(2), and 28 U.S.C.
§ 586(e)(1)(B). The Trustee is authorized to charge and collect Noticing Fees as indicated in Section I, Part "B" hereof.

C. ATTORNEY FEES:

Debtor's(s') Attorney Fees totaling the amount indicated in Section I, Part C, shall be disbursed by the Trustee in the amount
shown as "Disbursed By The Trustee" pursuant to this Plan and the Debtor's(s') Authorization for Adequate Protection
Disbursements ("AAPD "), if filed.

D.(1) PRE-PETITION MORTGAGE ARREARAGE:

The Pre-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed pre-petition arrearage amount and at the rate of
interest indicated in Section I, Part D.(1). To the extent interest is provided, it will be calculated from the date of the Petition. The
principal balance owing upon confirmation of the Plan on the allowed pre-petition Mortgage Arrearage amount shall be reduced
by the total adequate protection less any interest (if applicable) paid to the creditor by the Trustee. Such creditors shall retain
their liens.

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY TRUSTEE IN A CONDUIT CASE:

Current Post-Petition Mortgage Payment(s) shall be paid by the Trustee as indicated in Section I, Part D.(2), or as otherwise
provided in the General Order.

The Current Post-Petition Mortgage Payment(s) indicated in Section I, Part D.(2) reflects what the Debtor(s) believe(s) is/are the
periodic payment amounts owed to the Mortgage Lender as of the date of the filing of this Plan. Adjustment of the Plan Payment
and Base Amount shall be calculated as set out in the General Order, paragraph 15(c)(3).

Payments received by the Trustee for payment of the Debtor's Current Post-Petition Mortgage Payment(s) shall be deemed
adequate protection to the creditor.

Upon completion of the Plan, Debtor(s) shall resume making the Current Post-Petition Mortgage Payments required by their
contract on the due date following the date specified in the Trustee's records as the date through which the Trustee made the
last Current Post-Petition Mortgage Payment.




                                                                   Page 6
        Case 19-31210-sgj13 Doc 13 Filed 04/15/19                       Entered 04/15/19 23:20:20                Page 7 of 19
Case No:     19-31210-SGJ
Debtor(s):   Tanya Lynn Lawrence


Unless otherwise ordered by the Court, and subject to Bankruptcy Rule 3002.1(f)-(h), if a Conduit Debtor is current on his/her
Plan Payments or the payment(s) due pursuant to any wage directive, the Mortgage Lender shall be deemed current post-petition.

D.(3) POST-PETITION MORTGAGE ARREARAGE:

The Post-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed amount and at the rate of interest indicated in
Section I, Part D.(3). To the extent interest is provided, it will be calculated from the date of the Petition.

Mortgage Lenders shall retain their liens.

E.(1)    SECURED CLAIMS TO BE PAID BY TRUSTEE:
The claims listed in Section I, Part E.(1) shall be paid by the Trustee as secured to the extent of the lesser of the allowed claim
amount (per a timely filed Proof of Claim not objected to by a party in interest) or the value of the Collateral as stated in the Plan.
Any amount claimed in excess of the value shall automatically be split and treated as unsecured as indicated in Section I, Part H
or J, per 11 U.S.C. § 506(a). Such creditors shall retain their liens on the Collateral described in Section I, Part E.(1) as set out in
11 U.S.C. § 1325(a)(5)(B)(I) and shall receive interest at the rate indicated from the date of confirmation or, if the value shown is
greater than the allowed claim amount, from the date of the Petition, up to the amount by which the claim is over-secured. The
principal balance owing upon confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate
protection payments less any interest (if applicable) paid to the creditor by the Trustee.

E.(2)    SECURED 1325(a)(9) CLAIMS TO BE PAID BY THE TRUSTEE--NO CRAM DOWN:
Claims in Section I, Part E.(2) are either debts incurred within 910 days of the Petition Date secured by a purchase money
security interest in a motor vehicle acquired for the personal use of the Debtor(s) or debts incurred within one year of the
Petition Date secured by any other thing of value.

The claims listed in Section I, Part E.(2) shall be paid by the Trustee as fully secured to the extent of the allowed amount (per a
timely filed Proof of Claim not objected to by a party in interest). Such creditors shall retain their liens on the Collateral described
in Section I, Part E.(2) until the earlier of the payment of the underlying debt determined under non-bankruptcy law or a discharge
under § 1328 and shall receive interest at the rate indicated from the date of confirmation. The principal balance owing upon
confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate protection payments paid to the
creditor by the Trustee.

To the extent a secured claim not provided for in Section I, Part D, E.(1) or E.(2) is allowed by the Court, Debtor(s) will pay the
claim direct per the contract or statute.

Each secured claim shall constitute a separate class.
F.   SATISFACTION OF CLAIM BY SURRENDER OF COLLATERAL:

The claims listed in Section I, Part F shall be satisfied as secured to the extent of the value of the Collateral , as stated in the
Plan , by surrender of the Collateral by the Debtor(s) on or before confirmation. Any amount claimed in excess of the value of the
Collateral , to the extent it is allowed, shall be automatically split and treated as indicated in Section I, Part H or J, per
11 U.S.C. § 506(a).

Each secured claim shall constitute a separate class.

G. DIRECT PAYMENTS BY DEBTOR(S):

Payments on all secured claims listed in Section I, Part G shall be disbursed by the Debtor(s) to the claimant in accordance with
the terms of their agreement or any applicable statute, unless otherwise provided in Section III, "Nonstandard Provisions."

No direct payment to the IRS from future income or earnings in accordance with 11 U.S.C. § 1322(a)(1) will be permitted.

Each secured claim shall constitute a separate class.

H. PRIORITY CLAIMS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:

Failure to object to confirmation of this Plan shall not be deemed acceptance of the "SCHED. AMT." shown in Section I, Part H.
The claims listed in Section I, Part H shall be paid their allowed amount by the Trustee, in full, pro-rata, as priority claims, without
interest.




                                                                   Page 7
     Case 19-31210-sgj13 Doc 13 Filed 04/15/19                        Entered 04/15/19 23:20:20                Page 8 of 19
Case No:     19-31210-SGJ
Debtor(s):   Tanya Lynn Lawrence


I.   CLASSIFIED UNSECURED CLAIMS:

Classified unsecured claims shall be treated as allowed by the Court.

J.   GENERAL UNSECURED CLAIMS TIMELY FILED:

All other allowed claims not otherwise provided for herein shall be designated general unsecured claims.
K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

As provided in § 1322(b)(7) of the Bankruptcy Code, the Debtor(s) assume(s) or reject(s) the executory contracts or unexpired
leases with parties as indicated in Section I, Part K.

Assumed lease and executory contract arrearage amounts shall be disbursed by the Trustee as indicated in Section I, Part K.
L.   CLAIMS TO BE PAID:

"TERM (APPROXIMATE)" as used in this Plan states the estimated number of months from the Petition Date required to fully pay
the allowed claim. If adequate protection payments have been authorized and made, they will be applied to principal as to both
under-secured and fully secured claims and allocated between interest and principal as to over-secured claims. Payment
pursuant to this Plan will only be made on statutory, secured, administrative, priority and unsecured claims that are allowed or,
pre-confirmation, that the Debtor(s) has/have authorized in a filed Authorization for Adequate Protection Disbursements.

M. ADDITIONAL PLAN PROVISIONS:
Any additional Plan provisions shall be set out in Section III, "Nonstandard Provisions."

N. POST-PETITION NON-ESCROWED AD VALOREM (PROPERTY) TAXES AND INSURANCE:

Whether the Debtor is a Conduit Debtor or not, if the regular payment made by the Debtor to a Mortgage Lender or any other
lienholder secured by real property does not include an escrow for the payment of ad valorem (property) taxes or insurance, the
Debtor is responsible for the timely payment of post-petition taxes directly to the tax assessor and is responsible for maintaining
property insurance as required by the mortgage security agreement, paying all premiums as they become due directly to the
insurer. If the Debtor fails to make these payments, the mortgage holder may, but is not required to, pay the taxes and/or the
insurance. If the mortgage holder pays the taxes and/or insurance, the mortgage holder may file, as appropriate, a motion for
reimbursement of the amount paid as an administrative claim or a Notice of Payment Change by Mortgage Lender or a Notice of
Fees, Expenses, and Charges.

O. CLAIMS NOT FILED:

A claim not filed with the Court will not be paid by the Trustee post-confirmation regardless of its treatment in Section I or on the
AAPD.

P.   CLAIMS FOR PRE-PETITION NON-PECUNIARY PENALTIES, FINES, FORFEITURES, MULTIPLE, EXEMPLARY OR
     PUNITIVE DAMAGES:

Any unsecured claim for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages, expressly
including an IRS penalty to the date of the petition on unsecured and/or priority claims, shall be paid only a pro-rata share of any
funds remaining after all other unsecured claims, including late filed claims, have been paid in full.

Q. CLAIMS FOR POST-PETITION PENALTIES AND INTEREST:

No interest, penalty, or additional charge shall be allowed on any pre-petition claims subsequent to the filing of the petition,
unless expressly provided herein.

R. BUSINESS CASE OPERATING REPORTS:
Upon the filing of the Trustee's 11 U.S.C. § 1302(c) Business Case Report, business Debtors are no longer required to file
operating reports with the Trustee, unless the Trustee requests otherwise. The filing of the Trustee's 11 U.S.C. § 1302(c)
Business Case Report shall terminate the Trustee's duties but not the Trustee's right to investigate or monitor the Debtor's(s')
business affairs, assets or liabilities.




                                                                  Page 8
     Case 19-31210-sgj13 Doc 13 Filed 04/15/19                         Entered 04/15/19 23:20:20                Page 9 of 19
Case No:     19-31210-SGJ
Debtor(s):   Tanya Lynn Lawrence


S.   NO TRUSTEE'S LIABILITY FOR DEBTOR'S POST-CONFIRMATION OPERATION AND BAR DATE FOR CLAIMS FOR
     PRE-CONFIRMATION OPERATIONS:

The Trustee shall not be liable for any claim arising from the post-confirmation operation of the Debtor's(s') business. Any
claims against the Trustee arising from the pre-confirmation operation of the Debtor's(s') business must be filed with the
Bankruptcy Court within sixty (60) days after entry by the Bankruptcy Court of the Order of Confirmation or be barred.

T.   DISPOSAL OF DEBTOR'S NON-EXEMPT PROPERTY; RE-VESTING OF PROPERTY; NON-LIABILITY OF TRUSTEE FOR
     PROPERTY IN POSSESSION OF DEBTOR WHERE DEBTOR HAS EXCLUSIVE RIGHT TO USE, SELL, OR LEASE IT; AND
     TRUSTEE PAYMENTS UPON POST CONFIRMATION CONVERSION OR DISMISSAL:

Debtor(s) shall not dispose of or encumber any non-exempt property or release or settle any lawsuit or claim by Debtor(s), prior
to discharge, without consent of the Trustee or order of the Court after notice to the Trustee and all creditors.

Property of the estate shall not vest in the Debtor until such time as a discharge is granted or the Case is dismissed or closed
without discharge. Vesting shall be subject to all liens and encumbrances in existence when the Case was filed and all valid
post-petition liens, except those liens avoided by court order or extinguished by operation of law. In the event the Case is
converted to a case under chapter 7, 11, or 12 of the Bankruptcy Code, the property of the estate shall vest in accordance with
applicable law. After confirmation of the Plan, the Trustee shall have no further authority, fiduciary duty or liability regarding the
use, sale, insurance of or refinance of property of the estate except to respond to any motion for the proposed use, sale, or
refinance of such property as required by the applicable laws and/or rules. Prior to any discharge or dismissal, the Debtor(s)
must seek approval of the court to purchase, sell, or refinance real property.

Upon dismissal of the Case post confirmation, the Trustee shall disburse all funds on hand in accordance with this Plan. Upon
conversion of the Case, any balance on hand will be disbursed by the Trustee in accordance with applicable law.

U. ORDER OF PAYMENT:

Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee after the entry of an
order confirming the Chapter 13 Plan, whether pursuant to this Plan or a modification thereof, will be paid in the order set out
below, to the extent a creditor's claim is allowed or the disbursement is otherwise authorized. Each numbered paragraph below
is a level of payment. All disbursements which are in a specified monthly amount are referred to as "per mo." At the time of any
disbursement, if there are insufficient funds on hand to pay any per mo payment in full, claimant(s) with a higher level of payment
shall be paid any unpaid balance owed on a per mo payment plus the current per mo payment owed to that same claimant, in
full, before any disbursement to a claimant with a lower level of payment. If multiple claimants are scheduled to receive per mo
payments within the same level of payment and there are insufficient funds to make those payments in full, available funds will
be disbursed to the claimants within that level on a pro-rata basis. Claimants with a higher level of payment which are
designated as receiving pro-rata payments shall be paid, in full, before any disbursements are made to any claimant with a
lower level of payment.

1st -- Clerk's Filing Fee and Trustee's Percentage Fee(s) and Noticing Fees in B.(1) and B.(2) and per statutory provisions will
be paid in full.

2nd -- Current Post-Petition Mortgage Payments (Conduit) in D.(2) and as adjusted according to the General Order, which must
be designated to be paid per mo.

3rd -- Creditors listed in E.(1)(A) and E.(2)(A), which must be designated to be paid per mo, and Domestic Support Obligations
("DSO") in B.(3), which must be designated to be paid per mo.

4th -- Attorney Fees in C, which must be designated to be paid pro-rata.

5th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid per mo.

6th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid pro-rata.

7th -- Arrearages owed on Executory Contracts and Unexpired Leases in K, which must be designated to be paid per mo.




                                                                  Page 9
     Case 19-31210-sgj13 Doc 13 Filed 04/15/19                           Entered 04/15/19 23:20:20             Page 10 of 19
Case No:     19-31210-SGJ
Debtor(s):   Tanya Lynn Lawrence


8th -- Any Creditors listed in D.(1), if designated to be paid per mo.

9th -- Any Creditors listed in D.(1), if designated to be paid pro-rata and/or Creditors listed in E.(1)(B) or E.(2)(B), which must be
designated to be paid pro-rata.

10th -- All amounts allowed pursuant to a Notice of Fees, Expenses and Charges, which will be paid pro-rata.
11th -- Priority Creditors Other than Domestic Support Obligations ("Priority Creditors") in H, which must be designated to be
paid pro-rata.

12th -- Special Class in I, which must be designated to be paid per mo.

13th -- Unsecured Creditors in J, other than late filed or penalty claims, which must be designated to be paid pro-rata.

14th -- Late filed claims by Secured Creditors in D.(1), D.(2), D.(3), E.(1) and E.(2), which must be designated to be paid pro-rata,
unless other treatment is authorized by the Court.

15th -- Late filed claims for DSO or filed by Priority Creditors in B.(3) and H, which must be designated to be paid pro-rata.

16th -- Late filed claims by Unsecured Creditors in J, which must be designated to be paid pro-rata.

17th -- Unsecured claims for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages,
expressly including an IRS penalty to the date of the petition on unsecured and/or priority claims. These claims must be
designated to be paid pro-rata.


V.   POST-PETITION CLAIMS:

Claims filed under § 1305 of the Bankruptcy Code shall be paid as allowed. To the extent necessary, Debtor(s) will modify this Plan.

W. TRUSTEE'S RECOMMENDATION CONCERNING CLAIMS ("TRCC") PROCEDURE:
See the provisions of the General Order regarding this procedure.




                                                                 Page 10
    Case 19-31210-sgj13 Doc 13 Filed 04/15/19                       Entered 04/15/19 23:20:20               Page 11 of 19
Case No:     19-31210-SGJ
Debtor(s):   Tanya Lynn Lawrence


                                                         SECTION III
                                                   NONSTANDARD PROVISIONS

The following nonstandard provisions, if any, constitute terms of this Plan. Any nonstandard provision placed elsewhere in the
Plan is void.
None.
I, the undersigned, hereby certify that the Plan contains no nonstandard provisions other than those set out in this final paragraph.

/s/ Richard D. Kinkade
Richard D. Kinkade, Debtor's(s') Attorney                                 Debtor (if unrepresented by an attorney)


Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) is respectfully submitted.

/s/ Richard D. Kinkade                                                    11477350
Richard D. Kinkade, Debtor's(s') Counsel                                  State Bar Number




                                                               Page 11
    Case 19-31210-sgj13 Doc 13 Filed 04/15/19                      Entered 04/15/19 23:20:20               Page 12 of 19
Case No:     19-31210-SGJ
Debtor(s):   Tanya Lynn Lawrence




                                                    CERTIFICATE OF SERVICE

I, the undersigned, hereby certify that the foregoing Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) was served on
the following entities either by Electronic Service or by First Class Mail, Postage Pre-paid on the    15th day of April, 2019       :

(List each party served, specifying the name and address of each party)


Dated:              April 15, 2019                                        /s/ Richard D. Kinkade
                                                                          Richard D. Kinkade, Debtor's(s') Counsel

Alliance Receivables Management Inc.            CACH, LLC                                        Credit Management
POB 1007                                        Resurgent Capital Services                       6080 Tennyson Place, Ste. 100
Arlington, TX 76004-1007                        POB 10587                                        Plano, TX 75024
                                                Greenville, SC 29603-0587



AllianceOne                                     CCI                                              Crescent Bank & Trust
6160 Mission George Rd.                         501 Greene Street                                POB 61813
Suite 350                                       3rd Floor, Ste. 302                              New Orleans LA 70161
San Diego, CA 92120                             Augusta, GA 30901



Allstate Insurance                              Center for Diagnostic                            Dallas County
POB 4302                                        POB 205450                                       c/o Linebarger Goggan Sampson et al
Carol Stream, IL 60197                          Dallas, TX 75320                                 2777 N. Stemmons Freeway
                                                                                                 Suite 1000
                                                                                                 Dallas, Texas 75207


American Homes for Rent                         Charles Edward Lawrence                          DRS
POB 1280                                        940 Nokomis Rd.                                  POB 544597
Oaks, PA 19456                                  Lancaster, TX 75146-3676                         Dallas, TX 75264




Baylor All Saints Med Ctr.                      Conns Credit Corp.                               Duo
c/o Creditors Bankruptcy Service                POB 2358                                         599 Cartigan Rd.
POB 800849                                      Beaumont, TX 77704-2358                          St. Paul, MN 55126
Dallas, TX 75380



BMI Finance, Inc.                               Convergent                                       ERC
f/d/b/a Barrett Motors, Inc.                    500 SW 7th Street                                POB 57547
3204 Century Dr.                                Renton, WA 98055                                 Jacksonville, FL 32241
Rowlett, TX 75088




                                                               Page 12
    Case 19-31210-sgj13 Doc 13 Filed 04/15/19      Entered 04/15/19 23:20:20       Page 13 of 19
Case No:     19-31210-SGJ
Debtor(s):   Tanya Lynn Lawrence


Geico Co. Mutual                   Methodist Health System                 Regions Bank
c/o Credit Collection Services     by American InfoSource LP as agent      POB 11407
725 Canton St.                     POB 248838                              Birmingham, AL 35246-0019
Norwood, MA 02062                  Oklahoma City, OK 73124-8838



Humana                             Montgomery Ward                         Skopos Financial, LLC
c/o Prime Financial Services       POB 103055                              500 E. John Carpenter Freeway
POB 4115                           Roswell, GA 30078                       Suite 300
Concord, CA 94524                                                          Irving, TX 75062



Integrity Texas Funding, LP        Nordstrom                               Speedy Cash
84 Villa Rd.                       POB 6555                                ATTN: Bankruptcy Dept.
Greenville, SC 29615               Englewood, CO 80155                     POB 780408
                                                                           Wichita, KS 67278



Internal Revenue Service           North Texas Cardio                      Tanya Lynn Lawrence
Centralized Insolvency             POB 975300                              940 Nokomis Rd.
POB 7346                           Dallas, TX 75397                        Lancaster, TX 75146-3676
Philadelphia, PA 19101-7346



Lancaster Fire Dept.               NTTA                                    Texas Workforce Commission
POB 9755771                        5900 W. Plano Parkway                   Regulatory Integrity Division
Lancaster, TX 75397                Plano, TX 75093                         101 East 15th St., Room 556
                                                                           Austin, TX 78778-0001



Liberty One                        Ocwen Loan Servicing, LLC               Thomas D. Powers
1100 Commerce St.                  1661 Worthington Road                   Chapter 13 Trustee
Dallas, TX 75242                   Suite 100                               105 Decker Court
                                   West Palm Beach, FL 33409               Suite 1150
                                                                           Irving, TX 75062


Lone Star Title Loan               Professional Account Management,        Thomas Powers
432 E. Camp Wisdom Rd.             LLC                                     Chapter 13 Trustee
Suite 422                          POB 866608                              105 Decker Ct., Suite 1150
Duncanville, TX 75116              Plano, TX 75086-6608                    Irving, TX 75062



LVNV Funding, LLC                  Radiological Consultants Associations   U.S. Attorney General
Resurgent Capital Services         POB 1003                                Department of Justice
POB 10587                          Indianapolis, IN 46206-1003             Main Justice Bldg.
Greenville, SC 29603-0587                                                  10th & Constitution Ave., NW
                                                                           Washington, DC 20530-0001




                                               Page 13
    Case 19-31210-sgj13 Doc 13 Filed 04/15/19   Entered 04/15/19 23:20:20   Page 14 of 19
Case No:     19-31210-SGJ
Debtor(s):   Tanya Lynn Lawrence


United States Attorney
1100 Commerce Street
Third Floor
Dallas, TX 75242-1699



United States Trustee
1100 Commerce Street
Room 976
Dallas, TX 75242-0996



Wells Fargo Bank, N.A.
7000 Vista Drive
Des Moines, IA 50266




Zip Cash
POB 660244
Dallas, TX 75266




                                            Page 14
      Case 19-31210-sgj13 Doc 13 Filed 04/15/19                         Entered 04/15/19 23:20:20                   Page 15 of 19
Law Office of Richard D. Kinkade
2121 W Airport Freeway
Suite 400
Irving, TX 75062

Bar Number: 11477350
Phone: (972) 256-4444
                                           IN THE UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF TEXAS
                                                        DALLAS DIVISION
                                                             Revised 10/1/2016

IN RE: Tanya Lynn Lawrence                         xxx-xx-0671      §      CASE NO: 19-31210-SGJ
       940 Nokomis Rd.                                              §
       Lancaster, TX 75146-3676                                     §
                                                                    §
                                                                    §




                                  Debtor(s)


AUTHORIZATION FOR ADEQUATE PROTECTION DISBURSEMENTS                                                        4/1/2019
                                                                                                    DATED:________________
The undersigned Debtor(s) hereby request that payments received by the Trustee prior to confirmation be disbursed as
indicated below:

 Periodic Payment Amount                                                                                                              $1,775.00

 Disbursements                                                                                    First (1)                  Second (2) (Other)
 Account Balance Reserve                                                                            $5.00               $5.00 carried forward

 Trustee Percentage Fee                                                                           $177.00                              $177.50

 Filing Fee                                                                                         $0.00                                $0.00

 Noticing Fee                                                                                      $59.85                                $0.00

 Subtotal Expenses/Fees                                                                           $241.85                              $177.50
 Available for payment of Adequate Protection, Attorney Fees and
 Current Post-Petition Mortgage Payments:                                                       $1,533.15                            $1,597.50


CREDITORS SECURED BY VEHICLES (CAR CREDITORS):
                                                                                                                Adequate              Adequate
                                                                           Scheduled            Value of        Protection           Protection
 Name                                 Collateral                             Amount            Collateral      Percentage       Payment Amount
 Integrity Texas Funding, LP          2005 GMC Yukon XL                     $4,265.64          $1,500.00           1.25%                 $18.75

                                    Total Adequate Protection Payments for Creditors Secured by Vehicles:                                $18.75

CURRENT POST-PETITION MORTGAGE PAYMENTS (CONDUIT):

                                                                                              Scheduled          Value of
 Name                                 Collateral                            Start Date          Amount          Collateral      Payment Amount
 Ocwen Loan Servicing, LLC            940 Nokomis Rd.                       7/1/19           $167,000.00      $202,550.00              $1,250.00

                                          Payments for Current Post-Petition Mortgage Payments (Conduit):                             $1,250.00



Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
        Case 19-31210-sgj13 Doc 13 Filed 04/15/19                       Entered 04/15/19 23:20:20               Page 16 of 19
Case No:     19-31210-SGJ
Debtor(s):   Tanya Lynn Lawrence



 CREDITORS SECURED BY COLLATERAL OTHER THAN A VEHICLE:
                                                                                                            Adequate           Adequate
                                                                            Scheduled          Value of     Protection        Protection
   Name                                Collateral                             Amount          Collateral   Percentage    Payment Amount

                Total Adequate Protection Payments for Creditors Secured by Collateral other than a vehicle:                       $0.00

                                                TOTAL PRE-CONFIRMATION PAYMENTS

 First Month Disbursement (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13 Trustee
 Percentage Fee, and retention of the Account Balance Reserve):

      Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                         $0.00
      Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo:                                             $18.75
      Debtor's Attorney, per mo:                                                                                              $1,514.40
      Adequate Protection to Creditors Secured by other than a Vehicle, per mo:                                                   $0.00

 Disbursements starting month 2 (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13
 Trustee Percentage Fee, and retention of the Account Balance Reserve):

      Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                     $1,250.00
      Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo:                                             $18.75
      Debtor's Attorney, per mo:                                                                                               $328.75
      Adequate Protection to Creditors Secured by other than a Vehicle, per mo:                                                   $0.00



 Order of Payment:
 Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee prior to entry of an
 order confirming the Chapter 13 Plan will be paid in the order set out above. All disbursements which are in a specified monthly
 amount are referred to as "per mo". At the time of any disbursement, if there are insufficient funds on hand to pay any per mo
 payment in full, claimant(s) with a higher level of payment shall be paid any unpaid balance owed on the per mo payment plus
 the current per mo payment owed to that same claimant, in full, before any disbursement to a claimant with a lower level of
 payment. Other than the Current Post-Petition Mortgage Payments, the principal balance owing upon confirmation of the Plan on
 the allowed secured claim shall be reduced by the total of adequate protection payments, less any interest (if applicable), paid to
 the creditor by the Trustee.



 DATED:________________________
         4/15/2019

 /s/ Richard D. Kinkade
 Attorney for Debtor(s)




 Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
       Case 19-31210-sgj13 Doc 13 Filed 04/15/19                    Entered 04/15/19 23:20:20       Page 17 of 19
                                      UNITED STATES BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF TEXAS
                                               DALLAS DIVISION

  IN RE: Tanya Lynn Lawrence                                                     CASE NO.    19-31210-SGJ
                                     Debtor


                                                                                 CHAPTER     13
                                  Joint Debtor

                                                 CERTIFICATE OF SERVICE


   I, the undersigned, hereby certify that on April 15, 2019, a copy of the attached Chapter 13 Plan, with any attachments,
was served on each party in interest listed below, by placing each copy in an envelope properly addressed, postage fully
prepaid in compliance with Local Rule 9013 (g).




                                 /s/ Richard D. Kinkade
                                 Richard D. Kinkade
                                 Bar ID:11477350
                                 Law Office of Richard D. Kinkade
                                 2121 W Airport Freeway
                                 Suite 400
                                 Irving, TX 75062
                                 (972) 256-4444


Alliance Receivables Management Inc.          Baylor All Saints Med Ctr.                Center for Diagnostic
POB 1007                                      c/o Creditors Bankruptcy Service          POB 205450
Arlington, TX 76004-1007                      POB 800849                                Dallas, TX 75320
                                              Dallas, TX 75380



AllianceOne                                   BMI Finance, Inc.                         Conns Credit Corp.
6160 Mission George Rd.                       f/d/b/a Barrett Motors, Inc.              POB 2358
Suite 350                                     3204 Century Dr.                          Beaumont, TX 77704-2358
San Diego, CA 92120                           Rowlett, TX 75088



Allstate Insurance                            CACH, LLC                                 Convergent
POB 4302                                      Resurgent Capital Services                500 SW 7th Street
Carol Stream, IL 60197                        POB 10587                                 Renton, WA 98055
                                              Greenville, SC 29603-0587



American Homes for Rent                       CCI                                       Credit Management
POB 1280                                      501 Greene Street                         6080 Tennyson Place, Ste. 100
Oaks, PA 19456                                3rd Floor, Ste. 302                       Plano, TX 75024
                                              Augusta, GA 30901
      Case 19-31210-sgj13 Doc 13 Filed 04/15/19                Entered 04/15/19 23:20:20     Page 18 of 19
                                     UNITED STATES BANKRUPTCY COURT
                                        NORTHERN DISTRICT OF TEXAS
                                              DALLAS DIVISION

  IN RE: Tanya Lynn Lawrence                                                 CASE NO.   19-31210-SGJ
                                   Debtor


                                                                             CHAPTER    13
                                 Joint Debtor

                                                CERTIFICATE OF SERVICE
                                                   (Continuation Sheet #1)

Crescent Bank & Trust                       Humana                                LVNV Funding, LLC
POB 61813                                   c/o Prime Financial Services          Resurgent Capital Services
New Orleans LA 70161                        POB 4115                              POB 10587
                                            Concord, CA 94524                     Greenville, SC 29603-0587



Dallas County                               Integrity Texas Funding, LP           Methodist Health System
c/o Linebarger Goggan Sampson et al         84 Villa Rd.                          by American InfoSource LP as agent
2777 N. Stemmons Freeway                    Greenville, SC 29615                  POB 248838
Suite 1000                                                                        Oklahoma City, OK 73124-8838
Dallas, Texas 75207


DRS                                         Internal Revenue Service              Montgomery Ward
POB 544597                                  Centralized Insolvency                POB 103055
Dallas, TX 75264                            POB 7346                              Roswell, GA 30078
                                            Philadelphia, PA 19101-7346



Duo                                         Lancaster Fire Dept.                  Nordstrom
599 Cartigan Rd.                            POB 9755771                           POB 6555
St. Paul, MN 55126                          Lancaster, TX 75397                   Englewood, CO 80155




ERC                                         Liberty One                           North Texas Cardio
POB 57547                                   1100 Commerce St.                     POB 975300
Jacksonville, FL 32241                      Dallas, TX 75242                      Dallas, TX 75397




Geico Co. Mutual                            Lone Star Title Loan                  NTTA
c/o Credit Collection Services              432 E. Camp Wisdom Rd.                5900 W. Plano Parkway
725 Canton St.                              Suite 422                             Plano, TX 75093
Norwood, MA 02062                           Duncanville, TX 75116
      Case 19-31210-sgj13 Doc 13 Filed 04/15/19                  Entered 04/15/19 23:20:20   Page 19 of 19
                                     UNITED STATES BANKRUPTCY COURT
                                        NORTHERN DISTRICT OF TEXAS
                                              DALLAS DIVISION

  IN RE: Tanya Lynn Lawrence                                                 CASE NO.   19-31210-SGJ
                                   Debtor


                                                                             CHAPTER    13
                                 Joint Debtor

                                                CERTIFICATE OF SERVICE
                                                   (Continuation Sheet #2)

Ocwen Loan Servicing, LLC                   Tanya Lynn Lawrence                    United States Trustee
1661 Worthington Road                       940 Nokomis Rd.                        1100 Commerce Street
Suite 100                                   Lancaster, TX 75146-3676               Room 976
West Palm Beach, FL 33409                                                          Dallas, TX 75242-0996



Professional Account Management,            Texas Workforce Commission             Wells Fargo Bank, N.A.
LLC                                         Regulatory Integrity Division          7000 Vista Drive
POB 866608                                  101 East 15th St., Room 556            Des Moines, IA 50266
Plano, TX 75086-6608                        Austin, TX 78778-0001



Radiological Consultants Associations       Thomas D. Powers                       Zip Cash
POB 1003                                    Chapter 13 Trustee                     POB 660244
Indianapolis, IN 46206-1003                 105 Decker Court                       Dallas, TX 75266
                                            Suite 1150
                                            Irving, TX 75062


Regions Bank                                Thomas Powers
POB 11407                                   Chapter 13 Trustee
Birmingham, AL 35246-0019                   105 Decker Ct., Suite 1150
                                            Irving, TX 75062



Skopos Financial, LLC                       U.S. Attorney General
500 E. John Carpenter Freeway               Department of Justice
Suite 300                                   Main Justice Bldg.
Irving, TX 75062                            10th & Constitution Ave., NW
                                            Washington, DC 20530-0001


Speedy Cash                                 United States Attorney
ATTN: Bankruptcy Dept.                      1100 Commerce Street
POB 780408                                  Third Floor
Wichita, KS 67278                           Dallas, TX 75242-1699
